Citation Nr: 1033458	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for depression claimed as 
secondary to a low back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
which denied entitlement to service connection for a low back 
strain and for major depression as secondary to low back strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.

The Veteran asserts that service connection is warranted for a 
low back disability either because it is related to or had its 
onset in service.  The Veteran also claims service-connection for 
depression due to his back disability.  The Board notes that he 
is currently service connected for posttraumatic stress disorder 
(PTSD).  In light of his contentions and the state of the record, 
the Board finds that a VA examination is necessary to adjudicate 
the claims.

This case arrived at the Board in July 2007.  It was transferred 
to the office of the Veteran's representative, The American 
Legion, where, for reasons unknown to the Board, it remained for 
three years, causing an unnecessary delay in due process of the 
Veteran's claim.

Service treatment records indicate that in August 1967 the 
Veteran was diagnosed with a lumbosacral sprain while on leave 
after lifting a wheelchair.  A July 1968 note reported that the 
Veteran was caught in an undertow and rescued.  The examiner 
noted no evidence of contusion to the head or other areas of the 
body.  In a subsequent service treatment record dated in July 
1968, the Veteran reported no complaints, and it was noted the 
Veteran was to return to full duty two days after the accident.  
On a January 1969 separation examination report, the spine was 
marked normal.

An August 1989 private treatment record indicates that the 
Veteran was operated on in 1980 for a protruded L4 disc on the 
right and exploration of the L3 and L5 disc spaces.  In a 
November 1989 discharge report from St. Edward Mercy Medical 
Center, it was indicated that the Veteran had undergone low back 
surgery at an earlier date and had recovered, and injured his 
back again in August 1989 requiring the November 1989 surgery.  
This statement suggests that the 1980 surgery was necessitated by 
a back injury.

In a January 2006 statement, the Veteran reported that he was 
treated for back and neck injuries in an African hospital after 
he was pulled out into the ocean by an undertow.  He indicated 
that the constant pain in his back is a major factor contributing 
to his depression. 

In an April 2006 VA spine examination, the Veteran reported 
injuring his back on the ocean floor.  Until seven years ago, he 
worked in manufacturing and other factories.  After a physical 
examination, the diagnosis was low back strain. The examiner 
opined that he could not resolve the issue without resorting to 
mere speculation.  The examiner stated that the Veteran's X-ray 
report revealed age related degenerative joint disease, and that 
he could not say that his claimed in-service injury has caused 
his current mechanical low back pain.  The examiner did state 
that his post-military work and age has contributed to his 
current back pain.  He stated that he did not feel his depression 
caused or exacerbated his back disorder. 

During an April 2006 VA mental health examination, the Veteran 
reported ongoing difficulty with chronic back pain and having 
psychiatric care for over 12 years.  Upon examination, the 
diagnosis was major depression and PTSD.  The examiner noted that 
the Veteran's primary difficulty was the overwhelming depression 
that he suffered from which was a direct result of his chronic 
daily pain and severe physical restrictions.  

In a letter dated in June 2006, the Veteran's ex-wife reported 
that he started complaining about low back pain from the time he 
left the ship in November 1968. 

In a February 2007 letter K. K., a retired physician, opined that 
the Veteran's recount of history was plausible in having caused 
his acute and ongoing symptoms. 

Because the opinion by the retired private physician in the 
February 2007 letter was not supported by sound medical 
principles and was based solely on the Veteran's stated history, 
the opinion is not adequate for determining service connection.  
Because the April 2006 VA examiner noted that he could not give 
an opinion without resort to mere speculation, the opinion is 
also not adequate for determining service connection.  As such, 
the VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the VA 
determines it is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).  Accordingly, the AMC/RO should arrange for 
the Veteran to undergo a VA examination to determine the nature 
and etiology of his diagnosed low back disability.

The Board notes that the pending claim for entitlement to service 
connection for depression, to include as secondary to a back 
condition, is "inextricably intertwined" with the above 
allowance of the claim for entitlement to service connection for 
back condition, inasmuch as the allowance of the benefits for 
that claim for service connection clearly affects the 
adjudication of the claim for entitlement to service connection 
for depression.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  It follows that, as any Board 
action on the issue of entitlement to service connection for  
depression would, at this juncture, be premature, the issue must 
be deferred pending the actions requested on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed back disability and 
psychiatric disability, since 1979.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, that 
fact should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as well 
as the records upon which those 
determinations were made, should also be 
requested.

3.  The RO should inquire of the Veteran and 
his representative when he applied for, or 
was ever in receipt of, worker's compensation 
(W/C) benefits due to on-the-job injuries.  
If the response is affirmative, the RO is to 
obtain the W/C records, including medical 
records upon which any W/C claim was based. 

4.  After the above developments have been 
completed, the Veteran should be afforded a 
VA spine examination, conducted by a 
physician.  All indicated tests and studies 
are to be performed.  The physician should 
obtain a comprehensive in-service and post-
service occupational and recreational history 
from the Veteran.  Prior to the examination, 
the claims folder must be made available to 
the examiner for a thorough review of the 
case.  A notation to the effect that this 
record review took place must be included in 
any report.

Following review of the claims file and an 
examination of the Veteran, the physician 
should opine as to whether there is at least 
a 50 percent probability or greater (at least 
as likely as not) that the Veteran's current 
low back disability/disabilities are a result 
of service.  If the etiology of the claimed 
back disorder is attributed to multiple 
factors/events, the examiner should specify 
which symptoms and diagnoses are related to 
which factors or events.  

Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If the examiner opines 
that the question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so (why 
is the causation unknowable?), must be 
provided.

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, the 
service connection claims should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


